Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection system” and “a reaction system” set forth in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.          Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gass et al. (2003/0131703 A1), hereinafter Gass. Regarding claim 1, Gass teaches a power tool 10 comprising: a rotatable arbor 2020; a blade 2030 mounted on the arbor; a motor 2006 to spin the arbor 2020 and blade 2030; a detection system 22 to detect when a person contacts the spinning blade; a reaction system 24 triggerable to perform an action to mitigate injury upon detection of the contact; and an electrically isolating gear 2018 through which the motor spins the arbor 2022. See Figs. 13-18 in Gass.
             Regarding claim 2, Gass teaches everything noted above including that the electrically isolating gear 2018 is on the arbor 2020. See Figs. 17-18 in Gass.
             Regarding claim 3, Gass teaches everything noted above including that the  electrically isolating gear 2018 includes an outer ring 2060 of conductive material 
             Regarding claim 4, Gass teaches everything noted above including that the inner ring 2062 contacts the outer ring, and further comprising splines 2063 at the contact between the inner and outer rings.  
             Regarding claim 5, Gass teaches everything noted above including that the electrically isolating gear 2018 is on the arbor 2022, where the gear includes an outer ring 2060 of conductive material and an inner ring 2062 of non-conductive material, where the inner ring contacts the arbor 2022, and where the inner ring is formed by molding over the arbor.  It should be noted that the invention is related to a power tool including an electrically isolating gear. Therefore, the method or process of forming the inner ring (by molding) has nothing to do with patentability of the power tool itself. It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
             Regarding claim 6, Gass teaches everything noted above including that the electrically isolating gear 2018 is on the arbor 2022, where the gear includes an outer ring 2060 of conductive material and an inner ring 2062 of non-conductive . 

4.          Claims 1, 2, 3 and 5-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gass et al. (2003/0131703 A1), hereinafter Gass. Regarding claim 1, Gass teaches a power tool 10 comprising: a rotatable arbor 2020 ;a blade 2030 mounted on the arbor; a motor 2006 to spin the arbor 2020 and blade 2030; a detection system 22 to detect when a person contacts the spinning blade; a reaction system 24 triggerable to perform an action to mitigate injury upon detection of the contact; and an electrically isolating gear (2018, 2074) through which the motor spins the arbor 2022. It should be noted that the gear (2018, 2074) includes of an inner gear 2074 and an outer gear (defined by other portion of the gear 2018, 2074). The inner gear 2074 is formed form a non-conductive material. See Figs. 1 and 19-20 in Gass.              
              Regarding claim 2, Gass teaches everything noted above including that the electrically isolating gear (2018, 2074) is on the arbor 2020. See Figs. 19-20 in Gass.
             Regarding claim 3, Gass teaches everything noted above including that the  electrically isolating gear (2018, 2074) includes an outer ring (defined by outer portion of the gear 2018,2074) of conductive material and an inner ring (defined by the portion 2074) of non-conductive material.  
             Regarding claim 5, Gass teaches everything noted above including that the electrically isolating gear is on the arbor 2020, where the gear includes an outer ring 
             Regarding claim 6, Gass teaches everything noted above including that the electrically isolating gear (2018, 2074) is on the arbor 2022, where the gear includes an outer ring (defined by outer portion of the gear 2018, 2074) of conductive material and an inner ring 2074 of non-conductive material, where the inner ring 2074 includes at least one bearing seat 2084 (which bears against the bearing 2072; Fig. 19). 

Conclusion
 5.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
           Doumant et al. (2016/0263679) and Gass (2008/0041204 A1) teach a hair   
 power tool. 

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   November 17, 2021